 

Case 3:16-cv-05520-RJB Document 18 Filed 02/26/21 Page_I of 3FlEp — LODGED |

 

RECEIVED
ON AND FOR THE BEHALF OF THE UNITED STATE
FEB 26 2021
CLERK U.S DISTRKTC
WESTERN DS
UNITED STATES TREASURY ay TACT OF WASH ATTACOMA

 

RE: THE REDEMPTION OF SEVERAL Case No. 3:16-CV-05520-RJB

SUITORS

x * ¥ * * * eK KK HK ¥

eR Kk FR KR RK KK KR KK KK KK K KK K HK KF K KF K K KK K KK

Affidavit of Non-Service
The undersigned hereby certifies as follows:

i. That Roland Duff is a competent individual over eighteen (18) years of age and
not a party to the above action.

2.. That he serves process in the State of Maryland.

3. That on 02/08/21 @ 12:40 PM, Monumental received a Oath; True Bill - Multiple
Claims; US Treasury Claims Addresses; Civil Docket Report. That the instructions
were to serve a UNITED STATES TREASURY, CITY OF WASHINGTON,
DISTRICT OF COLUMBIA at 1500 Pennsylvania Ave NW Washington, DC 20220.|

4. That the case was assigned to Roland Duff.

5. That on February 11, 2021 at 1:47 PM, Mr. Duff went to 1500 Pennsylvania
Avenue, NW in Washington, DC. That he spoke to a Federal Police Officer, who
said that they are no longer taking hand deliveries. That Mr. Duff was
instructed that everything had to be mailed to the Treasury.

That Mr. Duff believes that he has demonstrated due diligence in its efforts to effect
service of process on the Defendant, and that future efforts are not apt to be
successful. if fff J o
i, LT, =f: we
ndiihe Duff Agent) for
Rock Solid Le¢dl Support, Inc.
4329 Tacoma Avenue, South
Tacoma, Washington 98418
SUBSCRIBED AND SWORN TO BEFORE ME A NOTARY PUBLIC FOR THE STATE OF
MARYLAND, CITY OF BALTIMORE on this 19th day of February 2021.

 

 

LL Mats a. |

Notary Name: Ida M. Manly _ My Commission Expires: 3/5/22 B ALTIMORE ciry coum |
f MARYLAN

7 MY COMMISSION EXPIRES MARCH 5, 2022

 
Case 3:16-cv-05520-RJB Document 18 Filed 02/26/21 Page 2 of 3

 

——__ FILED _-____ LODGED
RECEIVED

 

FEB 26 2021

CLERK US DISTRICT COURT
WESTERN DISTRICT OF WASHAGTON AT TACOMA
BY DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

United States Treasury city of Washington, | No. 16-ev-5520

District of Columbia . .
Declaration of Attempts of Service:

 

1500 Pennsylvania Avenue NW 20220 OATH OF OFFICE FOR UNITED STATES
JUDGES;
Re: The Redemption of Several Suitors TRUE BILL - MULTIPLE CLAIMS;
| CIVIL DOCKET FOR CASE #:2:16-ev-05520-RJB

| .
On and for the behalf of the ADDRESSES;

UNITED STATES

Defendant/Respondent |
The undersigned hereby declares under penalty of perjury under the laws of the State of Washington, that the
following is true and correct: I am now, and at all times herein mentioned, a citizen of the United States and a
resident of the State of Washington, over the age of eighteen years, not a party to or have an interest in the above
entitled action and competent to be a witness.
RECEIVED FOR SERVICE FROM “David MERRELL” ON JANUARY 30, 2021 AT 10:37AM
T WAS REQUESTED TO ATTAIN THE SERVICES OF MONUMENTAL PROCESS SERVERS FOR
SERVICE OF SAID DOCUMENTS.
FEBRUARY 5, 2021, 1 OBTAINED A QUOTE FOR SERVICE AND ARRANGEMENTS WERE MADE
AND DOCUMENTS EMAILED TO MONUMENTAL PROCESS. THEY WERE DENIED THE ABILITY
TO SERVE AS THE STATEMENT SHOWS.
Personal Service attempted on: UNITES STATES TREASURY, CITY OF WASHINGTON, DISTRICT OF
COLUMBIA, 1500 PENNSYLVANIA AVE. NW, WASHINGTON DC 20220 - was unable to affect serve due
to the following, and stated in a separate affidavit:
02/11/21 1:47PM NOT ALLOWED TO SERVE ON THE PREMISES PER THE FEDERAL POLICE
OFFICER WHO SAID THEY ARE NO LONGER TAKING HAD DELIVERIES EVERYTHING HAS TO
BE MAILED
2-26-2021 MAILED TO UNITED STATES TREASURY 1500 PENNSYLVAINIA AVE. NW WASH. DC.

c : qu Vy
DATE: @Qe~-or! Walnc (boar ob WAR",

atdBtay,

7 Pc ra « 4
Melvin Cahoon PC# 9188 e = soak N

Rock Solid Legal Support Process Server - f

Zz fF WOTAR, ) 4
Subscribed and sworn to before me on the 26th_ day 4 ¢ o Py 7 xe wf 2
of FEBRUARY 2021 by the affiant who is personally known 4 4% BL Qe > 2
¢ %% we O 2

to me. ¢ y hy Expipes Vt "LO

KK, cae "ny ones . \\ =
Le tN tale WAS

 

. os : . — 5 pss ~
Notary Public in and for the County of Pierce, State of Washington. My commission expires [2 fez oy.
f
f

Rock Solid Legal Support
(253) 682-1230
Case 3:16-cv-05520-RJB Document 18 Filed 02/26/21 Page 3 of 3

TRANSACTION FORM

ar U.S. BANKRUPTCY COURT
| ete or
U.S. DISTRICT COURT

(circle one)

 

COURTESY COPIES ARE TEMPORARILY NOT REQUIRED DURING THE COVID-19
EMERGENCY

DATE& TIME: wJ- 26+ 202/ J2. 17 PRO
v
NAME: Mealy Coboow
CASE NUMBER (IF KNOWN): 2: (6 ~C¢ V~OSS 20 ~RIB

EMAIL: rock solid lega/ 2o04 © 4 marl COW

 

 

 

 

 

PHONE: 453 -692~)/230 FLED ois, Deed |
REASON FOR TRANSACTION: FEB 26 2021
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY.

 

OO) NEW CASE FILING

CO PAYMENT (Money Orders made payable to US District Court or US Bankruptcy Court)
DO NOT LEAVE CASH OR PERSONAL CHECKS
j4_ FILING ADDITIONAL DOCUMENTS

Dorner: _ Dechativn 6 —
ALL dour rf Non Geru seg, — Outl - SIG ature
Declowibsorn ch Men ste — ane —~$ Pgnaroy’e

 

 

 

 

 
